Exhibit 10-AAff

 

FOURTH AMENDMENT

TO THE

TECH DATA CORPORATION

401(k) SAVINGS PLAN

 

WHEREAS, Tech Data Corporation, a Florida corporation (the “Employer”) adopted
and maintains the Tech Data Corporation 401(k) Savings Plan, originally
effective as of January 1, 2000, as most recently amended and restated effective
as of January 1, 2003, and as thereafter amended from time to time (the “Plan”);
and

 

WHEREAS, pursuant to Article XII of the Plan, the Employer has reserved the
right to amend the Plan at any time; and

 

WHEREAS, the Employer desires to amend the Plan to provide for the automatic
rollover of mandatory distributions that exceed $1,000.

 

NOW, THEREFORE, IN CONSIDERATION OF THE PREMISES, Section VIII(a)(3) of the Plan
is hereby amended, effective March 28, 2005, by adding the following at the end
thereof:

 

“In the event of a distribution greater than $1,000 but not greater than $5,000,
if the Participant does not elect to have such distribution paid directly to an
eligible retirement plan specified by the Participant in a direct rollover or to
receive the distribution directly, then the Plan Administrator will pay the
distribution in a direct rollover to an individual retirement plan designated by
the Plan Administrator.”

 

* * *

 

Except as hereinabove modified and amended, the Plan shall remain unchanged and
shall continue in full force and effect.

 

    EMPLOYER:     TECH DATA CORPORATION     By:  

/s/ Lawrence W. Hamilton

--------------------------------------------------------------------------------

    Its:  

SVP, HR

    Dated:   May 26, 2005

 

 